                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIGNITY HEALTH, et al.,                          ORDER GRANTING CONSOLIDATED
                                                                                          MOTION FOR PARTIAL JUDGMENT
                                   8                    Plaintiffs,                       ON THE PLEADINGS
                                   9              v.
                                                                                           Case No. 20-cv-00212-SK
                                  10     WILL LIGHTBOURNE, et al.,
                                  11                    Defendants.
                                                                                           Regarding Dkt. No. 45
                                  12
Northern District of California




                                         SAN JOAQUIN COMMUNITY
 United States District Court




                                  13     HOSP., et al.,
                                                                                           Case No. 20-cv-01301-SK
                                  14                    Plaintiffs,

                                  15              v.
                                                                                           Regarding Dkt. No. 37
                                  16     WILL LIGHTBOURNE, et al.,
                                                       Defendants.
                                  17

                                  18     ST. VINCENT MEDICAL CTR., et al.,
                                                        Plaintiffs,                        Case No. 20-cv-1771-SK
                                  19
                                                  v.                                       Regarding Dkt. No. 39
                                  20
                                         WILL LIGHTBOURNE, et al.,
                                  21
                                                       Defendants.
                                  22
                                              The instant consolidated motion for partial judgment on the pleadings pertains to three
                                  23
                                       cases which have been consolidated for pretrial purposes. The lead case, Dignity Health, et al. v.
                                  24
                                       Will Lightbourne, et al., 20-00212-SK (“Dignity Health”), was removed from San Francisco
                                  25
                                       County Superior Court on January 10, 2020. (Dkt. 1.)1 San Joaquin Community Hospital, et al.,
                                  26
                                  27
                                              1
                                  28           The docket numbers cited in this Order refer to the docket in the lead case, unless
                                       otherwise noted.
                                            Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 2 of 14




                                   1   v. Will Lightbourne, et al., 20-01301-SK (“San Joaquin”), was removed from San Francisco

                                   2   County Superior Court on February 24, 2020. (San Joaquin, Dkt. 1.) St. Vincent Medical Center,

                                   3   et al., v. Will Lightbourne, et al., 20-01771-SK (“St. Vincent”), was removed from San Francisco

                                   4   County Superior Court on March 12, 2020. (St. Vincent, Dkt. 1.) On March 18, 2020, the Court

                                   5   related the three cases. (Dkt. 15.) On December 11, 2020, the Court consolidated the three cases

                                   6   for pretrial purposes. (Dkt. 40.) In that Order, the Court permitted the filing of an amended,

                                   7   consolidated Petition and Complaint, (Dkt. 43, “Consolidated Complaint”) and an amended

                                   8   answer (Dkt. 42, “Amended Answer”). All parties have consented to the jurisdiction of a

                                   9   magistrate judge pursuant to 28 U.S.C. § 636. (Dkts. 9, 10; San Joaquin Dkts. 8,11; St. Vincent
                                       Dkts. 8, 11.)
                                  10
                                              Defendants Will Lightbourne, Raul Ramirez, Bruce Lim, and the California Department of
                                  11
                                       Healthcare Services (“Defendants”) filed a consolidated motion for partial judgment on the
                                  12
Northern District of California
 United States District Court




                                       pleadings pursuant to Federal Rule of Civil Procedure 12(c) on December 21, 2020. (Dkt. 45.)
                                  13
                                       Plaintiffs Dignity Health, San Joaquin Community Hospital, St. Vincent Medical Center, et al.
                                  14
                                       (“Plaintiffs”) oppose the motion. (Dkt. 51.) The Court heard oral argument on the motion on
                                  15
                                       March 2, 2021. (Dkt. 57.) The parties each submitted supplemental briefing providing additional
                                  16
                                       case citations. (Dkts. 58, 59.) Having considered the submissions of the parties, the relevant legal
                                  17
                                       authorities, and the record in the case, and having had the benefit of oral argument, the Court
                                  18
                                       HEREBY GRANTS Defendants’ motion for partial judgment on the pleadings and DISMISSES
                                  19
                                       the cases for lack of subject matter jurisdiction, for the reasons set forth below.
                                  20
                                                                                 BACKGROUND
                                  21
                                       A.     Factual Summary.
                                  22
                                              Plaintiffs are a series of 24 California healthcare entities, including hospitals and the
                                  23
                                       nonprofit and for profit corporations that run them. (Dkt. 43 ¶¶ 9-25.) Defendants are Will
                                  24
                                       Lightbourne, the Direct of the California Department of Health Care Services, named in his
                                  25
                                       official capacity only, Raul Ramirez, Chief of the California Department of Health Care Services
                                  26
                                       Office of Health Information and Technology, named in his official capacity only, Bruce Lim,
                                  27
                                       Deputy Director of the California Department of Health Care Services Audits and Investigations
                                  28
                                                                                          2
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 3 of 14




                                   1   Branch, named in his official capacity only, and the California Department of Health Care

                                   2   Services itself (the “Department”). (Id. ¶¶ 26-29.)

                                   3          Plaintiffs bring suit based on Defendants’ interpretation and application of the federal

                                   4   Health Information Technology for Economic and Clinical Health (“HITECH”) Act of 2009, 42

                                   5   U.S.C. § 1396b(t). (Id. ¶ 1.) The HITECH Act encouraged healthcare providers to adopt

                                   6   electronic healthcare records (“EHR”) by providing incentive payments to providers, including

                                   7   hospitals, who upgraded to EHR systems. (Dkt. 43 ¶ 1.) The HITECH Act allowed states to

                                   8   develop the particular procedures for participation in the EHR incentive program through their

                                   9   existing Medicaid Programs, subject to approval by the federal Center for Medicaid and Medicare
                                       Services (“CMS”). (Id.); Cal. Welf. & Inst. Code § 14046.1(a). The California plan
                                  10
                                       implementing the HITECH Act could, subject to federal approval:
                                  11

                                  12                  (1) Identify and establish the planning, policies, and procedures
Northern District of California




                                                      required to operationalize the Medi-Cal Promoting Interoperability
 United States District Court




                                  13                  Program.

                                  14                  (2) Specify the criteria for enrollment, eligibility, and data collection.

                                  15                  (3) Specify timeframes for technology modifications.

                                  16                  (4) Specify the process for provider outreach and department
                                                      coordination with established regional extension centers in the state,
                                  17                  established to provide technical support to providers.

                                  18                  (5) Establish the audit and appeals processes.

                                  19                  (6) Participate in the National Level Registry.

                                  20
                                       Cal. Welf. & Inst. Code § 14046.1(b).
                                  21          The Department developed a program for implementing the HITECH Act called the Medi-
                                  22   Cal EHR Incentive Program. (Dkt. 43 ¶ 1.) Beginning in 2011, healthcare providers could qualify
                                  23   for the incentive payments by submitting attestations that they met the requirements of the
                                  24   HITECH Act, including adoption of an EHR system and meaningful use. (Id. ¶ 39.) The
                                  25   HITECH Act prescribes a formula for calculating the amounts of incentive payments to qualifying
                                  26   hospitals. (Id. ¶ 41); 42 U.S.C. § 1396b(t)(5); 42 C.F.R. § 495.310(g). Upon receiving the
                                  27   appropriate attestations, states, including California through the Department, issued incentive
                                  28   payments to qualifying providers. (Id. ¶ 40.) However, all funds paid were federal funds. (Id. ¶
                                                                                          3
                                            Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 4 of 14




                                   1   36); 42 U.S.C. § 1396b(a)(3)(F). Plaintiffs participated in this program, spending millions to

                                   2   upgrade their systems, submitting attestations, and qualifying for and receiving incentive

                                   3   payments as a result. (Id. ¶ 2.)

                                   4          After incentive payments had issued to Plaintiffs, the Department conducted audits of the

                                   5   EHR Incentive Program and sought to reclaim incentive payments made to Plaintiffs on the basis

                                   6   that their attestations did not comply with the required formula. (Id. ¶¶ 3-5.) Plaintiffs contend

                                   7   that they strictly followed guidance and methodology issued by the Department to input data that

                                   8   formed the basis for their original incentive payments. (Id. ¶ 5.) The Department audit found that

                                   9   Plaintiffs did not use the correct data in calculating the payments and therefore the Department
                                       seeks to recover excess payments made under Plaintiffs’ calculations. (Id.)
                                  10

                                  11   B.     Statutory Framework.
                                              CMS implemented the Medicare and Medicaid EHR programs through a rulemaking
                                  12
Northern District of California
 United States District Court




                                       process, culminating in parts 412, 414, 422, and 495 of title 42 of the Code of Federal
                                  13
                                       Regulations. The regulations governing the Medicaid EHR incentive programs are located at 42
                                  14
                                       C.F.R. §§ 495.300, et seq. The federal regulations expressly describe the “state’s role.” 42 C.F.R.
                                  15
                                       § 495.312(c). In implementing the HITECH Act, “the State determines the provider’s eligibility
                                  16
                                       for the EHR incentive payment under subparts A and D of this part and approves, processes, and
                                  17
                                       makes timely payments using a process approved by CMS.” Id. Although administered by states,
                                  18
                                       the federal government funds entirely the Medicaid EHR incentive payments “to Medicaid
                                  19
                                       providers… to encourage the adoption and use of certified EHR technology.” 42 U.S.C. §
                                  20
                                       1396b(a)(3)(F).
                                  21
                                              On October 2, 2011, the California Legislature directed the Department to “establish and
                                  22
                                       administer the Medi-Cal EHR Incentive Program for the purpose of providing federal incentive
                                  23
                                       payments to Medi-Cal providers for the implementation and use of electronic health record
                                  24
                                       systems.” Cal. Welf. & Inst. Code, §§ 14046-14046.8. California Welfare and Institutions Code
                                  25
                                       section 14046.1 requires the Medi-Cal EHR Incentive Program to “be administered in accordance
                                  26
                                       with the State Medicaid Health Information Technology Plan, as developed by the department and
                                  27
                                       approved by CMS.” Likewise, California Welfare and Institutions Code section 14046.2 states
                                  28
                                                                                         4
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 5 of 14




                                   1   that “[u]pon receipt of all necessary federal approvals, and in accordance with the State Medicaid

                                   2   Health Information Technology Plan, the department shall accept applications from, and make

                                   3   incentive payments to, eligible professionals and facilities.” On December 3, 2010, the

                                   4   Department submitted its first draft of the State Plan to CMS. After substantial discussions and

                                   5   several revisions of the State Plan, CMS ultimately approved the State Plan on September 30,

                                   6   2011, and it went into effect on October 1, 2011. Providers demonstrate eligibility for incentive

                                   7   payments by filing attestations showing that they meet the HITECH Act and any state

                                   8   requirements and adopting, implementing, or upgrading to a certified EHR system, followed by

                                   9   meaningful use of that system. 42 C.F.R. §§ 495.20, 495.22. States issue direct payments based

                                  10   on the attestations to providers. 42 U.S.C. § 1396b(t).

                                  11          The HITECH Act establishes the formula for calculating the amount of incentive payments

                                  12   to qualifying healthcare providers:
Northern District of California
 United States District Court




                                  13                  The Medicaid share computed under this subparagraph, for a
                                                      Medicaid provider for a period specified by the Secretary, shall be
                                  14                  calculated in the same manner as the Medicare share under section
                                                      1395ww(n)(2)(D) of this title for such a hospital and period, except
                                  15                  that there shall be substituted for the numerator under clause (i) of
                                                      such section the amount that is equal to the number of inpatient-bed-
                                  16                  days (as established by the Secretary) which are attributable to
                                                      individuals who are receiving medical assistance under this
                                  17                  subchapter and who are not described in section 1395ww(n)(2)(D)(i)
                                                      of this title. In computing inpatient-bed-days under the previous
                                  18                  sentence, the Secretary shall take into account inpatient-bed-days
                                                      attributable to inpatient-bed-days that are paid for individuals
                                  19                  enrolled in a Medicaid managed care plan (under subsection (m) or
                                                      section 1396u-2 of this title).
                                  20
                                       42 U.S.C. § 1396b(t)(5)(C). The formulation of the required calculation is not optional; the statute
                                  21
                                       provides that the payments “shall be calculated” according to the dictates of the federal HITECH
                                  22
                                       Act. Id. The size of each healthcare provider’s incentive payment is linked to the size of the
                                  23
                                       Medicaid population that provider serves under the HITECH Act through a modified version of
                                  24
                                       the Medicaid Share calculation defined at 42 U.S.C. § 1395ww(n)(2)(D). Id. HITECH’s modified
                                  25
                                       Medicaid Share calculation is obtained by dividing the sum of “inpatient-bed-days” attributable to
                                  26
                                       Medicaid and Medicare eligible individuals by the product of the total number of “inpatient-bed-
                                  27
                                       days” for the relevant period and the estimated total charges for the relevant period. Id. The
                                  28
                                                                                        5
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 6 of 14




                                   1   statute expressly provides that the “inpatient-bed-day” definition is “established by the Secretary.”

                                   2   Id.; see also Little Co. of Mary Hosp. & Health Care Centers v. Shalala, 994 F. Supp. 950, 959

                                   3   (N.D. Ill. 1998), aff’d, 165 F.3d 1162 (7th Cir. 1999) (“That definition expressly authorizes the

                                   4   Secretary to decide how to calculate inpatient-bed-days”).

                                   5          On July 28, 2010, CMS issued a series of comments and responses related to its final rule

                                   6   implementing the HITECH Act. Medicare and Medicaid Programs; Electronic Health Record

                                   7   Incentive Program, 75 F.R. 44314-01. In those comments, CMS explicitly addressed how

                                   8   inpatient-bed-days should be calculated, in particular whether non-covered or unpaid bed days

                                   9   should be included in the “inpatient-bed-day” calculation:

                                  10                  Comment: One commenter objected that, for purposes of the
                                                      Medicare inpatient day count in the Medicare share, we appeared to
                                  11                  be proposing to use only paid Medicare days. This commenter
                                                      argued that all eligible Medicare days should be counted in order
                                  12                  to reflect a hospital’s true Medicare utilization. The commenter
Northern District of California




                                                      also maintained that the statute’s reference to days “attributable to
 United States District Court




                                  13                  individuals with respect to whom payment may be made under part
                                                      A” requires inclusion of all days when a beneficiary was eligible for
                                  14                  Medicare, on the grounds that this language “does not require actual
                                                      payment by Medicare.” The commenter further noted that the other
                                  15                  factor in the numerator of the Medicare share fraction requires
                                                      inclusion of all patient days associated with individuals enrolled in a
                                  16                  Part C Medicare Advantage plan, and maintained that there “would
                                                      be no rational basis for Congress to include all enrolled Part C days,
                                  17                  quite clearly regardless of whether they are paid, but to limit part A
                                                      days to those paid by Medicare.”
                                  18
                                                      Response: We assume that, by the term “unpaid” Medicare days,
                                  19                  the commenter is referring to days provided to Medicare entitled
                                                      beneficiaries for which the services are non-covered, such as the
                                  20                  cases in which a beneficiary has exhausted coverage of inpatient
                                                      hospital services, or in which the services are not covered under a
                                  21                  national or local coverage determination. We do not agree with the
                                                      commenter that these days ought to be included in the count of
                                  22                  “inpatient-bed-days * * * attributable to individuals with respect
                                                      to whom payment may be made under part A.” Indeed, we believe
                                  23                  that the best reading of this statutory language suggests the
                                                      opposite of what the commenter maintains: In cases of non-
                                  24                  covered days, payment may not be made under Part A, and
                                                      therefore these days should not be included in a count of days
                                  25                  “attributable to individuals with respect to whom payment may
                                                      be made under part A.” We agree with the commenter that the
                                  26                  language for the other factor in the numerator of the Medicare share
                                                      fraction (“inpatient-bed-days attributable * * * to individuals who are
                                  27                  enrolled with a MA organization under Part C”) is more inclusive.
                                                      However, we must assume that the difference in the statutory
                                  28                  language is meaningful. Therefore, we are finalizing our proposal
                                                                                         6
                                            Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 7 of 14



                                                      not to include days provided to Medicare entitled beneficiaries for
                                   1                  which the services are non-covered in the count of Medicare
                                                      inpatient days. It is important to note that we do include such “non-
                                   2                  paid” days for purposes of other Medicare payment provisions, where
                                                      it is appropriate to do so under the governing statutory provisions. For
                                   3                  example, for purposes of the Medicare DSH adjustment the relevant
                                                      statutory language requires inclusion of days associated with
                                   4                  individuals who are “entitled” to benefits under Medicare Part A,
                                                      rather than days for which “payment may be made under part A.”
                                   5
                                                      After consideration of these comments, we are finalizing our
                                   6                  proposals with regard to the data to be used to determine the “inpatient
                                                      bed-days * * * attributable to individuals with respect to whom
                                   7                  payment may be made under part A” in the numerator of the Medicare
                                                      share fraction. Accordingly, we will derive this information from
                                   8                  Worksheet E-1, Part II, line 2 of the pending Medicare cost report,
                                                      Form CMS-2552-10, which is defined as the sum of lines 1 and 8
                                   9                  through 12 in column 6, Worksheet S-3, Part I of the pending cost
                                                      report. As we have just discussed, we are revising the cost report data
                                  10                  sources from which we are deriving this information in order to be
                                                      consistent with the statutory requirement. We are also revising §
                                  11                  495.104(c)(4)(ii)(A)(2) of the regulations to clarify this point.
                                  12   Id. (emphases added). These CMS comments make clear that CMS interprets the HITECH Act to
Northern District of California
 United States District Court




                                  13   limit payment for inpatient bed days to those days covered or paid by Medicare. As Cal. Welf. &

                                  14   Inst. Code § 14046.1(b) makes clear, the remit of the state in implementing the HITECH Act does

                                  15   not include an independent interpretation of the incentive payment calculation and which

                                  16   datapoints should be included.

                                  17   C.     The Parties’ Dispute.

                                  18          The manner in which EHR incentive payments are calculated under the HITECH Act is the

                                  19   crux of the parties’ dispute. Plaintiffs contend that the “inpatient-bed-days” referenced in 42 U.S.C.

                                  20   § 1396b(t)(5)(C) include all Medicaid inpatient bed days, both paid or covered and unpaid or not

                                  21   covered. Defendants counter that “unpaid bed day” is not a term of art in the Medicaid context

                                  22   and appears nowhere in the statutes or regulations governing the EHR Program. Defendants argue

                                  23   that Plaintiffs improperly included unpaid bed days in their EHR Incentive calculations.

                                  24   Defendants contend that the Department properly discovered – through audits - overpayments to

                                  25   Plaintiffs as a result of incorrect calculations based on all inpatient bed days and thus properly

                                  26   sought to recoup the overpayments. Plaintiffs counter that Defendants exceeded their statutory

                                  27   authority in conducting audits; however, Defendants point out that either a state or CMS may

                                  28   conduct audits and related procedures under the permissive language of 42 C.F.R. § 495.312 (“At

                                                                                         7
                                            Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 8 of 14




                                   1   the State’s option, CMS conducts the audits and handles any subsequent appeals, of whether

                                   2   eligible hospitals are meaningful EHR users on the States’ behalf”).

                                   3          Pursuant to 42 U.S.C. § 1983, Plaintiffs challenge the Department’s audit adjustments as a

                                   4   retroactive impairment of contract under Article I, Section 10 of the United States Constitution

                                   5   and as a violation of their Due Process rights under the Fourteenth Amendment. (Dkt. 43 ¶¶ 100-

                                   6   104, 105-115.) Plaintiffs further seek an order compelling the Department to comply with its

                                   7   ministerial duties under California Code of Civil Procedure § 1085 and a writ of administrative

                                   8   mandate to set aside the final administrative decisions made by the Department pursuant to either

                                   9   California Code of Civil Procedure § 1094.5 or California Code of Civil Procedure § 1085. (Id. ¶¶

                                  10   116-134.) Defendants removed these actions to federal court based on original jurisdiction under

                                  11   28 U.S.C. § 1331. (Id. ¶ 32.) Plaintiffs argue that the Court has supplemental jurisdiction over

                                  12   their state law claims. (Id.)
Northern District of California
 United States District Court




                                  13          Defendants move for partial judgment on the pleadings pursuant to Federal Rule of Civil

                                  14   Procedure 12(c). (Dkt. 45.) Defendants argue that the Court lacks subject matter jurisdiction over

                                  15   these actions because Plaintiffs have not stated a case or controversy against Defendants. (Id.)

                                  16   Further, Defendants argue that Plaintiffs’ claims under 42 U.S.C. § 1983 are barred by sovereign

                                  17   immunity. (Id.) Substantively, Defendants argue that Plaintiffs’ other claims all fail as a matter of

                                  18   law. (Id.) Plaintiffs counter that the Court has subject matter jurisdiction because Defendants’

                                  19   interpretation of a federal law is at issue and that sovereign immunity does not apply to their

                                  20   section 1983 claims because they are seeking prospective declaratory and injunctive relief. (Dkt.

                                  21   51.) Plaintiffs also defend the merits of their other claims. (Id.)

                                  22                                              DISCUSSION

                                  23   A.     Legal Standards.

                                  24          The standard applied on a Rule 12(c) motion for judgment on the pleadings is the same as

                                  25   that applied on a motion to dismiss under Rule 12(b)(6). Cafasso, U.S. ex rel. v. Gen. Dynamics

                                  26   C4 Systems, Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011). Thus, all factual allegations in the

                                  27   complaints are accepted as true and the pleadings are construed in the light most favorable to the

                                  28   nonmoving party. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). However, the Court
                                                                                          8
                                            Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 9 of 14




                                   1   need not accept as true unreasonable inferences or conclusory allegations cast in the form of

                                   2   factual allegations. Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). A

                                   3   complaint must contain sufficient factual matter, accepted as true, to “state a claim to relief that is

                                   4   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (Iqbal), (citing Bell Atlantic v.

                                   5   Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

                                   6   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   7   for the misconduct alleged.” Iqbal, 556 U.S. at 678. “But where the well-pleaded facts do not

                                   8   permit the court to infer more than the mere possibility of misconduct,” the complaint has not

                                   9   shown that the plaintiff is entitled to relief. Id.

                                  10   B.      Analysis.
                                  11           1.      Subject Matter Jurisdiction.

                                  12           The Court lacks subject matter jurisdiction over this action because Plaintiffs have failed to
Northern District of California
 United States District Court




                                  13   state a case or controversy against Defendants. The HITECH Act is a federal statute supported by

                                  14   federal regulations and entirely funded by the federal government. 42 U.S.C. § 1396b.

                                  15   Defendants are all state actors charged with implementing but not interpreting the federal statute.

                                  16   The federal regulations supporting the HITECH Act explicitly confine the state’s role to

                                  17   implementation and even subject the state’s plans for implementation to approval by the CMS. 42

                                  18   C.F.R. § 495.312(c). In California’s implementation plan, the Department has only 5 areas of

                                  19   discretion in implementing the HITECH Act, all of which were approved by CMS and none of

                                  20   which include interpretation of the calculation for incentive payments or correct data for that

                                  21   calculation. See Cal. Welf. & Inst. Code § 14046.1.

                                  22           The HITECH Act makes clear that, as part of the incentive payment calculation,

                                  23   “inpatient-bed-days” is a term whose meaning is to be “established by the Secretary” of Health

                                  24   and Human Services, which oversees CMS. 42 U.S.C. § 1396b(t)(5)(C). CMS has established a

                                  25   definition of “inpatient-bed-days” in its interpretation of the HITECH Act. In its comments on the

                                  26   final rule implementing the HITECH Act, CMS expressly addressed Plaintiffs’ argument here that

                                  27   “inpatient-bed-days” should include unpaid or non-covered days and rejected it. 75 F.R. 44314-

                                  28   01. Plaintiffs’ disagreement is therefore with CMS – a federal actor – interpreting a federal
                                                                                             9
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 10 of 14




                                   1   statute. Defendants are state actors who were merely charged with implementing the federal

                                   2   statute as interpreted by CMS and disbursing a pool of entirely federal funds. As state actors,

                                   3   Defendants cannot be liable to Plaintiffs for what is essentially a federal rule promulgated, albeit

                                   4   indirectly implemented, by a federal decisionmaker. To the extent Plaintiffs do have a case for

                                   5   misinterpretation of language of the HITECH Act, such a case would be against a federal

                                   6   defendant. No federal defendant is sued here, so there is no federal subject matter jurisdiction

                                   7   over the actions.

                                   8           Plaintiffs attempt to salvage their claims by arguing that the HITECH Act and the final rule

                                   9   implementing it “unambiguously require inclusion of all inpatient bed days in the Medicaid Share

                                  10   numerator,” and that state Medicaid agencies have “sole responsibility” to determine eligibility

                                  11   under the act, citing 42 C.F.R. § 495.312(c). However, as discussed above, the State’s

                                  12   implementation of the HITECH Act is confined to a limited process approved by CMS. See Cal.
Northern District of California
 United States District Court




                                  13   Welf. & Inst. Code § 14046.1. The HITECH Act makes clear that the key term that forms the

                                  14   basis for the parties’ dispute, “inpatient-bed-day” is to be determined by a federal administrator,

                                  15   the Secretary of Health and Human Services. 42 U.S.C. § 1396b(t)(5)(C). Moreover, CMS has

                                  16   issued explicit commentary in adopting its final rule implementing the HITECH Act addressing

                                  17   and rejecting Plaintiff’s interpretation. As the Court discussed with the parties at oral argument,

                                  18   the question of subject matter jurisdiction here turns on the dispute over the meaning of “inpatient-

                                  19   bed-day.” Because the Court finds that “inpatient-bed-day” is a term defined and interpreted by

                                  20   federal actors, rather than state actors, there is no state action to form a colorable basis for

                                  21   Plaintiff’s claims against the state.

                                  22           At oral argument and in their supplemental briefing, Plaintiffs cite Tinoco v. Belshe, 916 F.

                                  23   Supp. 974, 983-84 (N.D. Cal. 1995), for the proposition that a federal defendant is not necessary

                                  24   when an interpretation of Medicaid is at issue because 42 C.F.R. § 431.250(b)(2), which interprets

                                  25   the Medicaid Act, requires the federal government to provide full federal financial participation

                                  26   pursuant to a court order interpreting the act. This case is inapposite for several reasons.

                                  27   Procedurally, Tinoco involved a third-party suit by the California Department of Health Services

                                  28   to bring the United States into the lawsuit. The court declined to bring in the United States on
                                                                                          10
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 11 of 14




                                   1   ripeness and lack of redressable injury, rather than the case or controversy argument presented by

                                   2   the parties here. 916 F. Supp. at 983-84. Additionally, the state plan at issue in Tinoco involved a

                                   3   consent decree issued by another court requiring the treatment of State Disability Insurance as

                                   4   income under the Social Security Act. Id. at 977. The state plan at issue expressly allowed the

                                   5   state the “authority to make rules,” and the Tinoco court held that the challenged provisions

                                   6   created a “methodology […] based on the state plan rather than on considerations of federal law

                                   7   alone.” Id. at 982.

                                   8           In these cases, the EHR incentive program under the HITECH Act is distinct from the

                                   9   Social Security Act interpretation at issue in Tinoco. The HITECH Act creates a program distinct

                                  10   from the Medicaid Statute; indeed, the very provision the parties are in conflict over provides a

                                  11   modified definition of the Medicaid Share. 42 C.F.R. § 431.250(b)(2), which describes payments

                                  12   for services “within the scope of the Federal Medicaid program and made under a court order,”
Northern District of California
 United States District Court




                                  13   therefore does not apply to the HITECH Act. And here, the HITECH Act creates a complete

                                  14   methodology for calculation of EHR incentive payments that does not allow for interpretation or

                                  15   rulemaking by the states, which are limited to implementation under narrow plans approved by

                                  16   CMS.

                                  17           Plaintiffs also cite California Medical Association v. Kizer, 1988 WL 235547, at *5 (E.D.

                                  18   Cal. May 17, 1988), which is similarly distinguishable because it involved a third-party claim

                                  19   against the United States dismissed for lack of concrete injury based on future failure to provide

                                  20   full federal financial participation.

                                  21           Because the federal act at issue here does not leave any interpretive role to the state actors

                                  22   charged with implementing it, Plaintiffs have not stated a claim against those same state actors

                                  23   based on what they argue is a faulty interpretation of the act. The Court lacks subject matter

                                  24   jurisdiction over Defendants.

                                  25           2.      Sovereign Immunity.
                                  26           In addition, California is immune from suit through Defendants on the basis of its

                                  27   sovereign immunity. The Eleventh Amendment establishes:

                                  28
                                                                                         11
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 12 of 14



                                                       The Judicial Power of the United States shall not be construed to
                                   1                   extend to any suit in law or equity, commenced or prosecuted against
                                                       one of the United States by Citizens of another State, or by Citizens
                                   2                   or Subjects of any Foreign State.
                                   3   “This language expressly encompasses only suits brought against a State by citizens of another

                                   4   State, but” the Supreme Court has long “held that the Amendment bars suits against a State by

                                   5   citizens of that same State as well.” Papasan v. Allain, 478 U.S. 265, 276 (1986) (citing Hans v.

                                   6   Louisiana, 134 U.S. 1 (1890)). Thus, “[t]he Eleventh Amendment erects a general bar against

                                   7   federal lawsuits brought against a state.” Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003)

                                   8   (citing Papasan, 478 U.S. at 276).

                                   9           A state’s immunity from suit under the Eleventh Amendment extends to the state’s agents

                                  10   or instrumentalities. Edelman v. Jordan, 415 U.S. 651, 663 (1974) (“It is also well established

                                  11   that even though a State is not named a party to the action, the suit may nonetheless be barred by

                                  12   the Eleventh Amendment.”); see also Californians for Renewable Energy v. California Pub.
Northern District of California
 United States District Court




                                  13   Utilities Comm’n, 922 F.3d 929, 941 (9th Cir. 2019), cert. denied sub nom. Boyd v. California

                                  14   Pub. Utilities Comm’n, 140 S. Ct. 2645, 206 L. Ed. 2d 715 (2020). “When the action is in essence

                                  15   one for recovery of money from the state, the state is the real, substantial party in interest and is

                                  16   entitled to invoke its sovereign immunity from suit even though individual officials” or

                                  17   instrumentalities “are nominal defendants.” Edelman, 415 U.S. at 663 (citation omitted).

                                  18   States retain immunity from suit even in actions brought under 42 U.S.C. § 1983. “Section 1983

                                  19   provides a federal forum to remedy many deprivations of civil liberties, but it does not provide a

                                  20   federal forum for litigants who seek a remedy against a State for alleged deprivations of civil

                                  21   liberties.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989). The Eleventh

                                  22   Amendment precludes such suits unless a State has waived its immunity or Congress has

                                  23   abrogated its immunity under § 5 of the Fourteenth Amendment. Id. “Congress, in passing §

                                  24   1983, had no intention to disturb the States’ Eleventh Amendment immunity and so to alter the

                                  25   federal-state balance.” Id. The immunity of a State in this context also extends to state officials

                                  26   acting in their official capacity. Id. at 71.

                                  27           An Eleventh Amendment challenge does not raise the issue of a court’s subject matter

                                  28   jurisdiction. “The Eleventh Amendment […] does not automatically destroy original jurisdiction.
                                                                                         12
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 13 of 14




                                   1   Rather, the Eleventh Amendment grants the State a legal power to assert a sovereign immunity

                                   2   defense should it choose to do so.” Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 389

                                   3   (1998). Thus, the Eleventh Amendment operates as an affirmative defense to suit and “a personal

                                   4   privilege that the state may waive.” Hill v. Blind Indus. & Servs. of Maryland, 179 F.3d 754, 760

                                   5   (9th Cir.), opinion amended on denial of reh’g, 201 F.3d 1186 (9th Cir. 1999). Defendants have

                                   6   invoked their Eleventh Amendment defense in these cases. (Dkts. 25, 33.)

                                   7          However, the doctrine of Ex Parte Young establishes an exception to the Eleventh

                                   8   Amendment prohibition. “Under Ex Parte Young and its progeny, a suit seeking prospective

                                   9   equitable relief against a state official who has engaged in a continuing violation of federal law is

                                  10   not deemed to be a suit against the State for purposes of state sovereign immunity.” In re Ellett,

                                  11   254 F.3d 1135, 1138 (9th Cir. 2001), as amended on denial of reh’g and reh’g en banc (Aug. 27,

                                  12   2001) (citing Ex Parte Young, 209 U.S. 123, 159-60 (1908)). A suit is cognizable under Ex Parte
Northern District of California
 United States District Court




                                  13   Young where “the underlying authorization upon which the named official acts is asserted to be

                                  14   illegal,” the alleged violation of federal law is ongoing, and the violation would be ended by

                                  15   affording the relief sought. Papasan, 478 U.S. at 277-78. “Relief that in essence serves to

                                  16   compensate a party injured in the past by an action of a state official in his official capacity that

                                  17   was illegal under federal law is barred even when the state official is the named defendant.” Id. at

                                  18   278.

                                  19          Here, Defendants are agents or instrumentalities of California. California has not waived

                                  20   its immunity to suit under 42 U.S.C. § 1983, see Dittman v. California, 191 F.3d 1020, 1025-26

                                  21   (9th Cir. 1999), nor has it waived its immunity to suit in this particular case. The Ex Parte Young

                                  22   doctrine does not apply because Plaintiffs are in effect seeking retroactive monetary relief against

                                  23   the state. Although Plaintiffs argue that they are not seeking retroactive monetary relief as to their

                                  24   section 1983 claims, but rather declaratory and injunctive relief only, they simultaneously seek

                                  25   monetary relief from state coffers via their state law mandamus claim, over which they argue the

                                  26   Court has supplemental jurisdiction. Plaintiffs cannot hide the fact that they are seeking

                                  27   retroactive monetary relief by smuggling it into these actions in the guise of a supplemental state

                                  28   law claim. At bottom, Plaintiffs seek financial recovery for an alleged past wrong from state
                                                                                          13
                                          Case 3:20-cv-00212-SK Document 61 Filed 04/07/21 Page 14 of 14




                                   1   coffers, and that quest is squarely foreclosed by sovereign immunity.

                                   2           3.      Supplemental Jurisdiction.
                                   3           Because the Court lacks subject matter jurisdiction over Plaintiffs’ underlying federal

                                   4   claims, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ state law claims.

                                   5   28 U.S.C. § 1367(c)(3).

                                   6           Similarly, because the Court dismisses these actions for lack of subject matter jurisdiction,

                                   7   the Court does not address the parties’ substantive arguments under 42 U.S.C. § 1983 for violation

                                   8   of due process, abrogation of contract, and failure to comply with the Government Claims Act.

                                   9                                             CONCLUSION

                                  10           For the reasons set forth above, the Court GRANTS Defendants’ motion for partial

                                  11   judgment on the pleadings. Finding a lack of subject matter jurisdiction, the Court DISMISSES

                                  12   all three actions.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: April 7, 2021

                                  15                                                    ______________________________________
                                                                                        SALLIE KIM
                                  16                                                    United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
